El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El acusado fue convicto en la corte municipal de infrac-ción a la Ley núm. 31,-Leyes de Puerto Rico-, 1943 (pág. 83). *593Apeló a la corte de distrito, donde radicó excepción peren-toria a la denuncia.1 Una de las contenciones del acusado en la argumentación oral de esta excepción, fue que la corte de distrito carecía de jurisdicción toda vez que la Ley núm. 31 que confiere a las cortes insulares jurisdicción para enten-der en infracciones a la Ley Federal de Emergencia sobre Control de Precios era nula, ya que dicha Ley Federal con-fería a las cortes federales jurisdicción exclusiva en infrac-ciones de tal naturaleza. Sin embargo, la corte inferior, en vez de resolver en sus méritos la excepción formulada por el acusado, la declaró sin lugar por el fundamento de que de-jaba de cumplir con el artículo 154 del Código de Enjuicia-miento Criminal, que lee como sigue:
“La excepción perentoria deberá presentarse en escrito firmado por el reo o por su defensor. Deberá precisar los fundamentos de los reparos a la acusación, sin lo cual no se tomará en cuenta. ’ ’
Tenemos ante nos un certiorari para revisar esa resolu-ción.
Podría argüirse con considerable plausibilidad que la ex-cepción del acusado especifica los fundamentos de sus repa-ros a la acusación, y que lo que no contiene es sencillamente los argumentos que puedan aducirse en apoyo de tales fun-damentos. Sin embargo, no es necesario que vayamos tan lejos para resolver este caso. En el caso de Pueblo v. Rosa, 25 D.P.R. 894, hemos resuelto que cuando una excepción for-mulada a una acusación contenía meramente la aseveración de que los hechos en la misma alegados no constituyen de-lito público (pág. 896), “la corte, atendida la naturaleza pri-vilegiada de la misma, debió oír a las partes sobre sus mé-ritos y dictar entonces la resolución que fuese procedente.” Una excepción a la jurisdicción de la corte es de igual na-turaleza privilegiada; esto es, objeciones a la jurisdicción *594de la corte o de que los hechos alegados no constituyen de-lito público de conformidad con el artículo 161 del Código de Enjuiciamiento Criminal, pueden levantarse en cualquier es-tado de los procedimientos (Pueblo v. Trápaga, 15 D.P.R. 211). Resolvemos, por tanto, que la corte de distrito debió haber entrado en los méritos de la excepción perentoria for-mulada en el presente caso.
No debe interpretársenos como que sancionamos la prác-tica de que se radique una mera enunciación a tal efecto y exigir que la corte, de su propia iniciativa, busque y aplique los estatutos y autoridades pertinentes. Por el contrario, los letrados deben ofrecer a la corte toda la ayuda posible en la consideración de aquellas cuestiones de derecho levantadas por ellos. En el presente caso el abogado del acusado cum-plió con este deber haciendo una exposición oral sobre las autoridades envueltas. Si el juez de la corte de distrito hu-biera preferido que dicha exposición le fuera sometida por escrito, él estaba en libertad de solicitar alegatos. Pero, en todo caso, él debió haber resuelto en sus méritos la cuestión levantada por la excepción perentoria.

La resolución de la .corte de distrito será anulada y él caso devuelto para ulteriores procedimientos no inconsisten-tes con esta opinión.


(1) Da excepción perentoria leía en parte como sigue:
“Que esta Honorable Corte de Distrito de Ponce, así como la corte inferior donde se vió este caso originalmente, carecen de jurisdicción para entender en el mismo. ’ ’